Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 1 of 16




                EXHIBIT E
          Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 2 of 16
                                                                                                             2/18/2020 3;08 PM
                                                                                  Marilyn Burgess - District Cierk Harris County
                                                                                                       Enveiope No. 40930274 ,
                                                                                                              By: Courtni Gilbert
                                                                                                      Filed: 2/18/2020 3:08 PM

                               CAUSE NO.

     LAURA AND ENRIQUE ARREDONDO,                    §              IN THE JUDICIAL COURT OF
                                                    §
            Plaintiffs,                             §
                                                    §
     V.                                            •§                    HARRIS COUNTY, TEXAS
                                                    §
     ALLSTATE VEHICLE AND PROPERTY                   §
     INSURANCE COMPANY,                              §
                                                     §
            Defendant.                               §                            DISTRICT COURT


                          PLAINTIFFS’ ORIGINAL PETITION, JURY DEMAND,
                                 AND REQUEST FOR DISCLOSURE


     TO THE HONORABLE JUDGE OF SAID COURT:

             COME NOW, Laura and Enrique Arredondo, (“Plaintiffs”), and files Plaintiffs’ Original

     Petition, Jury Demand, and Request for Disclosure, complaining of Allstate Vehicle and

     Property Insurance Company (“Allstate”) (or “Defendant”) and for cause of action. Plaintiffs

     respectfully show the following:

                                    DISCOVERY CONTROL PLAN

     I.      Plaintiffs intend to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4.

                                                 PARTIES

     2.      Plaintiffs, Laura and Enrique Arredondo, reside in Harris County, Texas.

     3.      Defendant, Allstate Vehicle and Property Insurance Company, is an Illinois insurance

             company, engaged in the business of insurance in the State of Texas. Plaintiffs request

             service of citation upon Allstate Vehicle and Property Insurance Company, through its

             registered agent for service; c/o C T Corporation System, 1999 Bryan Street. Suite 900,

             Dallas, Texas 75201-3136. Plaintiffs request service at this time.



y*
     Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 3 of 16




                                         JURISDICTION

4.      The Court has jurisdiction over Allstate because this Defendant engages in the business of

        insurance in the State of Texas, and the causes of action arise out of Allstate’s business

        activities in the state, including those in Harris County, Texas, with reference to this

        specific case.

                                              VENUE

5.      Venue is proper in Harris County, Texas because the insured property is located in Harris

        County, Texas, and all or a substantial part of the events giving rise to this lawsuit occurred

        in Harris County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                               FACTS

6.      Plaintiffs assert claims for breach of contract, common law bad faith, violations of sections

        541 and 542 of the Texas Insurance Code, and violations of the Texas DTPA.

7.      Plaintiffs own an Allstate Vehicle and Property Insurance Company insurance policy.

        number 829361069 (“the Policy”). At all relevant times. Plaintiffs owned the insured

        premises located at 25015 Galium Meadow Drive, Tomball Texas 77375 (“the

        Property”).

8.      Allstate Vehicle and Property Insurance Company or its agent sold the Policy, insuring the

        Property, to Plaintiffs. Allstate Vehicle and Property Insurance Company represented to

        Plaintiff that the Policy included hail and windstorm. On or about May 9, 2019, the

        Property sustained extensive damage resulting from a severe storm that passed through the

        Tomball/Harris County, Texas area.

9.      In the aftermath of the hail and windstorm, Plaintiffs submitted a claim to Allstate against


                                                  2
  Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 4 of 16




      the Policy for damage to the Property. Allstate assigned claim number 0562715508 to

      Plaintiffs’ claim.

10.   Plaintiffs asked Allstate to cover the cost of damage to the Property pursuant to the Policy.

11.   Allstate hired or assigned its agent, Wright, to inspect and adjust the claim. Wright

      conducted an inspection on or about October 7, 2019, according to the information

      contained in his estimate. Wright’s findings generated an estimate of damages totaling

      $2,324.81. After application of depreciation and $5,794.00 deductible. Plaintiffs were left

      without adequate funds to make repairs on the entirety of their claim.

12.   Allstate, through its agent, Wright, conducted a substandard and improper inspection of the

      Property, which grossly undervalued the cost of repairs in its estimate and yielded an

      unrealistic amount to underpay coverage.

13.   Allstate and Wright have ultimately refused full coverage which includes, but is not limited

      to, replacement of the roof and additional exterior damage. Specifically, Wright found

      damage to only the ridge edge cap and ridge cap of Plaintiffs’ roof. The third-party

      inspector hired to review the damage to the Property found damage to roof, vents, and

      flashings. In addition, the third-party inspector found damage to the fence that was

      completely absent from Wright’s estimate.

14.   The damage to Plaintiffs Property is currently estimated at $18,265.16.

15.   Wright had a vested interest in undervaluing the claims assigned to him by Allstate in order

      to maintain his employment. The disparity in the number of damaged items in his report

      compared to that of the third-party inspector’s as well as the difference in valuation is

      evidence of unfair claims handling practices on the part of Wright.


                                                3
  Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 5 of 16




16.   Furthermore, Wright was aware of Plaintiffs’ deductible prior to inspecting the Property.

      Wright had advanced knowledge of the damages he needed to document in order to be able

      to deny the claim.

17.   Wright misrepresented the actual amount of damage Plaintiffs’ Property sustained in

      addition to how much it would cost to repair the damage. Wright made these

      misrepresentations as a licensed Texas adjuster with the hope that Plaintiffs would rely on

      his expertise and accept the bad faith estimate as a true representation of the damages.

18.   After reviewing Plaintiffs’ Policy, Wright misrepresented that the damage was caused by

      non-covered perils. Wright used his expertise to fabricate plausible explanations for why

      visible damage to Plaintiffs’ Property would not be covered under the policy.

19.   As stated above, Allstate and Wright improperly and unreasonably adjusted Plaintiffs’

      claim. Without limitation, Allstate and Wright misrepresented the cause of, scope of, and

      cost to repair damages to Plaintiffs Property, as well as the amount of insurance coverage

      for Plaintiffs’ claim or loss under the Policy.

20.   Allstate and Wright made these and other false representations to Plaintiffs, either

      knowingly or recklessly, as a positive assertion, without knowledge of the truth. Allstate

      and Wright made these false representations with the intent that Plaintiffs act in accordance

      with the misrepresentations regarding the grossly deficient damage and repair estimates

      prepared Wright.

21.   Plaintiffs relied on Allstate and Wright’s misrepresentations, including but not limited to

      those regarding coverage, the cause of, scope of, and cost to repair the damage to Plaintiffs’

      Property. Plaintiffs’ damages are the result of Plaintiffs’ reliance on these


                                                 4
  Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 6 of 16




      misrepresentations.
                                                                                                     /
22.   Upon receipt of the inspection and estimate reports from Wright, Allstate failed to assess

      the claim thoroughly. Based upon Wright’s grossly unreasonable, intentional, and reckless

      failure to investigate the claim properly prior to underpaying coverage, Allstate failed to

      provide coverage due under the Policy, and Plaintiffs suffered damages.

23.   Because Allstate and Wright failed to provide coverage for Plaintiffs insurance claim.

      Plaintiffs have been unable to complete any substantive repairs to the Property. This has

      caused additional damage to Plaintiffs’ Property.

24.   Furthermore, Allstate and Wright failed to perform their contractual duties to Plaintiffs

      under the terms of the Policy.     Specifically, Wright performed an unreasonable and

      substandard inspection that allowed Allstate to refuse to pay full proceeds due under the

      Policy, although due demand was made for an amount sufficient to cover the damaged

      Property, and all conditions precedent to recover upon the Policy were carried out by

      Plaintiffs.

25.   Allstate and Wright’s misrepresentations, unreasonable delays, and continued denials

      constitute a breach of the statutory obligations under Chapters 541 and 542 of the Texas

      Insurance Code. Thus, the breach of the statutory duties constitutes the foundation of a

      breach of the insurance contract between Defendant and Plaintiffs.

26.   Allstate and Wright’s conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. IMS. CODE §541.060(a) (1). Allstate and Wright have failed

      to settle Plaintiffs’ claim in a fair manner, although they were aware of their liability to

      Plaintiffs under the Policy. Specifically, Allstate and Wright have failed to, in an honest


                                               5
  Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 7 of 16




      and fair manner, balance their own interests in maximizing gains and limiting

      disbursements, with the interests of Plaintiffs by failing to timely pay Plaintiffs coverage

      due under the Policy.

27.   Allstate and Wright’s conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a) (2) (A). Allstate and Wright failed

      to provide Plaintiffs a reasonable explanation for underpayment of the claim.

28.   Additionally, after Allstate received statutory demand on or about 12/19/2019, Allstate has

      not communicated that any future settlements or payments would be forthcoming to pay

      for the entire loss covered under the Policy, nor did it provide any explanation for failing

      to settle Plaintiffs’ claim properly.

29.   Allstate and Wright’s conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a) (4). Wright performed a biased and

      intentionally substandard inspection designed to allow Allstate to refuse to provide full

      coverage to Plaintiffs under the Policy.

30.   Specifically, Allstate and Wright performed an outcome-oriented investigation of

      Plaintiffs’ claims, which resulted in a biased, unfair, and inequitable evaluation of

      Plaintiffs’ losses on the Property.

31.   Allstate’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of

      Claims. TEX. INS. CODE §542.055. Due to Wright subpar inspection, Allstate failed to

      reasonably accept or deny Plaintiffs full and entire claim within the statutorily mandated

      time after receiving all necessary information.

32.   Allstate’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of


                                                 6
  Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 8 of 16




      Claims. TEX. ITvIS. CODE §542.056. Due to Wright’s intentional undervaluation of

      Plaintiffs’ claims, Allstate failed to meet its obligations under the Texas Insurance Code

      regarding timely payment of the claim. Specifically, Wright’s understatement of the

      damage to the Property caused Allstate to delay full payment of Plaintiffs claim longer

      than allowed, and Plaintiffs have not received rightful payment for Plaintiffs’ claim.

33.   Allstate and Wright’s wrongful acts and omissions have forced Plaintiff to retain the

      professional services of the attorneys and law firm representing him with respect to these

      causes of action.

                 CAUSES OF ACTION AGAINST DEFENDANT
          ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

34.   All paragraphs from the fact section of this petition are hereby incorporated into this

      section.

                                  BREACH OF CONTRACT

35.   Allstate is liable to Plaintiffs for intentional violations of the Texas insurance Code, and

      intentional breach of the common law duty of good faith and fair dealing. It follows, then.

      that the breach of the statutory duties constitutes the foundation of an intentional breach of

      the insurance contract between Allstate and Plaintiffs.

36.   Allstate’s failure and/or refusal to pay adequate coverage as obligated under the Policy,

      and under the laws of the State of Texas, constitutes a breach of Allstate’s insurance

      contract with Plaintiffs.

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   UNFAIR SETTLEMENT PRACTICES




                                                7
  Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 9 of 16




37..    Allstate’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair

        Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

        actionable by TEX. INS. CODE §541.151.

38.     Allstate’s unfair settlement practice of misrepresenting to Plaintiff material facts relating

        to coverage constitutes an unfair method of competition and a deceptive act or practice in

        the business of insurance. TEX. INS. CODE §541.060(a) (1).

39.     Allstate’s unfair settlement practice of failing to attempt in good faith to make a prompt.
                                                                                                         A
        fair, and equitable settlement of the claim, even though Allstate’s liability under the Policy

        was reasonably clear, constitutes an unfair method of competition and a deceptive act or

        practice in the business of insurance. TEX. INS. CODE §541.060(a) (2) (A).

40.     Allstate’s unfair settlement practice of failing to provide Plaintiff a prompt and reasonable

        explanation of the basis in the Policy, in relation to the facts or applicable law, for

       , underpayment and denial of the claim, constitutes an unfair method of competition and a

        deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a) (3).

41.     Allstate’s unfair settlement practice of refusing to pay Plaintiffs full claim without

        conducting a reasonable investigation constitutes an unfair method of competition and a

        deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a) (7).

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     THE PROMPT PAYMENT OF CLAIMS

42.     Allstate’s conduct constitutes multiple violations of the Texas Insurance Code, Prompt

        Payment of Claims. All violations made under this article are actionable under TEX. INS.

        CODE §542.060.



                                                  8
 Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 10 of 16




43.   Allstate’s delay in paying Plaintiffs’ claim following receipt of all items, statements, and

      forms reasonably requested and required, for longer than the amount of time provided.

      constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

           BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

44.   Allstate’s conduct constitutes a breach of the common law duty of good faith and fair

      dealing owed to an insured in insurance contracts.

45.   Allstate’s failure to adequately and reasonably investigate and evaluate Plaintiffs’ claim.

      even though Allstate knew or should have known by the exercise of reasonable diligence

      that liability was reasonably clear, constitutes a breach of the duty of good faith and fair

      dealing.

                                     DTPA VIOLATIONS

46.   Allstate’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices

      Act (“DTPA”), TEX. BUS. & COM. CODE 17.41-63. Plaintiffs are consumers of goods

      and services provided by Allstate pursuant to the DTPA. Plaintiffs have met all conditions

      precedent to bring this cause of action against Allstate. Specifically, Allstate’s violations

      of the DTPA include, without limitation, the following matters:

      A.     By its acts, omissions, failures, and conduct, Allstate has violated sections

              17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Allstate’s violations

             include, (1) unreasonable delays in the investigation, adjustment, and resolution of

             Plaintiffs’ claim, (2) failure to give Plaintiffs the benefit of the doubt, and (3) failure

             to pay for the proper repair of Plaintiffs’ property when liability has become




                                                 9
Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 11 of 16




          reasonably clear, which gives Plaintiffs the right to recover under section

          17.46(b)(2).

    B.    Allstate represented to Plaintiffs that the Policy and Allstate’s adjusting agent and

          investigative services had characteristics or benefits they did not possess, which

          gives Plaintiffs the right to recover under section 17.46(b)(5) of the DTPA.

    C.    Allstate represented to Plaintiffs that Allstate’s Policy and adjusting services were

          of a particular standard, quality, or grade when they were of another, in violation

          of section 17.46(b)(7) of the DTPA.

    D.    Allstate advertised the Policy and adjusting services with the intent not to sell them

          as advertised, in violation of section 17.46(b)(9) of the DTPA.

    E.    Allstate breached an express warranty that the damages caused by wind and hail

          would be covered under the Policy. This breach entitles Plaintiffs to recover under

          sections 17.46(b) (12) and (20) and 17.50(a) (2) of the DTPA.

    F.    Allstate’s actions are unconscionable in that Allstate took advantage of Plaintiffs’

          lack of knowledge, ability, and experience to a grossly unfair degree. Allstate’s

          unconscionable conduct gives Plaintiffs a right to relief under section 17.50(a) (3)

          of the DTPA; and

    G.    Allstate’s conduct, acts, omissions, and failures, as described in this petition, are

          unfair practices in the business of insurance in violation of section 17.50(a)(4) of

          the DTPA.




                                            10
 Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 12 of 16




47.   Each of the above-described acts, omissions, and failures of Allstate is a producing cause

      of Plaintiffs’ damages. All of Allstate’s acts, omissions, and failures were committed

      “knowingly” and “intentionally,” as defined by the Texas Deceptive Trade Practices Act.

                                        KNOWLEDGE

48.   Defendant made each of the acts described above, together and singularly, “knowingly,”

      as defined in the Texas Insurance Code, and each was a producing cause of Plaintiffs’

      damages described herein.

                                 WAIVER AND ESTOPPEL

49.   Defendant waived and is estopped from asserting any coverage defenses, conditions.

      exclusions, or exceptions to coverage not contained in any reservation of rights letter to

      Plaintiffs.

                                          DAMAGES

50.   The damages caused to the Property have not been properly addressed or repaired since the

      claim was made, causing further damage to the Property, and undue hardship and burden

      to Plaintiffs. These damages are a direct result of Defendant’s mishandling of Plaintiffs’

      claims in violation of the laws set forth above.

51.   Plaintiffs currently estimates that actual damages to the Property under the Policy are

      $18,265.16.

52.   Plaintiffs would show that all of the aforementioned acts, taken together or singularly.

      constitute the producing causes of the damages sustained. The above-described acts.

      omissions, failures, and conduct of Defendant have caused Plaintiffs’ damages, which




                                               11
 Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 13 of 16




      include, without limitation, the cost to properly repair. Plaintiffs’ Property and any

      investigative and engineering fees incurred.

53.   For breach of contract. Plaintiffs are entitled to regain the benefit of their bargain, which is

      the amount of their claims, consequential damages, together with attorney’s fees.

54.   For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiffs are entitled to actual damages, which include the loss of benefits owed pursuant

      to the Policy, mental anguish, court costs, and attorney’s fees. For kriowing and intentional

      conduct of the acts described above. Plaintiffs ask for three (3) times his actual damages.

      TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(b) (1).

55.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiffs are

      entitled to the amount of his claims, plus a per annum penalty on those claims, as damages.

      as well as pre-judgment interest and reasonable attorney’s fees.           TEX. INS. CODE

      §542.060.

56.   For breach of the common law duty of good faith and fair dealing. Plaintiffs are entitled to

      compensatory damages, including all forms of loss resulting from Defendant’s breach of

      duty, such as additional costs, economic hardship, losses due to the nonpayment of the

      amount Allstate owed, exemplary damages, and damages for emotional distress.

57.   Defendant’s breach of the common law duty of good faith and fair dealing was committed

      intentionally, with a conscious indifference to Plaintiffs’ rights and welfare, and with

      “malice,” as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These violations are the type of conduct which the State of Texas protects its citizens

      against by the imposition of exemplary damages. Therefore, Plaintiffs seek the recovery


                                                 12
  Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 14 of 16




        of exemplary damages in an amount determined by the finder of fact sufficient to punish

        Defendant for their wrongful conduct and to set an example to deter Defendant and others

        from committing similar acts in the future.

58.     For the prosecution and collection of this claim, Plaintiffs have been compelled to engage

      . the services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of

       the Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

        Code, and section 17.50 of the DTPA, Plaintiffs are entitled to recover a sum for the

        reasonable and necessary services of Plaintiffs’ attorneys in the preparation and trial of this

       action, including any appeals to the'Court of Appeals and/or the Supreme Court of Texas.

59.    As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel states

       that the damages sought are in an amount within the jurisdictional limits of this Court. As

       required by Rule 47(c)(4) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel states

       that Plaintiffs seek only monetary relief of less than $100,000.00, including damages of

       any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees. A jury will

       ultimately determine the monetary relief actually awarded, however. Plaintiffs also seek

       pre-judgment and post-judgment interest at the highest legal rate.

                                REQUESTS FOR DISCLOSURE

60.    Under Texas Rules of Civil Procedure 190 and 194, Plaintiffs request that Defendant disclose.

       within fifty (50) days from the date this request is served, the information or material described

       in Rules 190.2(b)(6) and 194.2.




                                                  13
 Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 15 of 16




                                          JURY DEMAND

61.     Plaintiffs hereby request a jury trial for all causes of action alleged herein, tried before a

       Jury consisting of citizens residing in Harris County, Texas. Plaintiffs hereby tender the

        appropriate jury fee.

                                              PRAYER

        Plaintiffs pray that Defendant, Allstate Vehicle and Property Insurance Company, be cited

and served to appear and that upon trial hereof. Plaintiffs, Laura and Enrique Arredondo recover

from Defendant, Allstate Vehicle and Property Insurance Company such sums as would

reasonably and justly compensate Plaintiffs in accordance w,ith the rules of law and procedure, as

to actual, consequential, and treble damages under the Texas Insurance Code and Texas Deceptive

Trade Practices Act, and all punitive, additional, and exemplary damages as may be found. In

addition. Plaintiffs request the award of attorney’s fees for the trial and any appeal of this case, for

all costs of Court expended on Plaintiffs’ behalf, for pre-judgment and post-judgment interest as

allowed by law, and for any other relief, at law or in equity, to which Plaintiffs may show

themselves justly entitled.

                                                                Respectfully submitted.

                                                        Chad T. Wilson Law Firm PLLC

                                                                Bv: /s/ Chad T. Wilson

                                                               Chad T. Wilson
                                                               Bar No. 24079587
                                                               Tara L. Peveto
                                                               Bar No. 24076621
                                                               455 E Medical Center Blvd, Ste 555
                                                               Webster, Texas 77598
                                                               Telephone: (832)415-1432
                                                               Facsimile: (281) 940-2137

                                                   14
0   Case 4:20-cv-01142 Document 1-7 Filed on 03/31/20 in TXSD Page 16 of 16




                                                eService to:
                                                eservice@cwilsonlaw.com
                                                cwilson@cwilsonlaw.com
                                                tpeveto@cwilsonlaw.com

                                                Attorneys for Plaintiff




                                                   I




                                            \




                                                                          !

                                       15




                                                                              \
